Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 09/28/2020.  Claims 1-10 are pending in the case.  Claim 1 is an independent claim.


Claim Objections
Claims 2-9 objected to because of the following informalities:  
Claim 2 recites “the second device”, “the display of information”, the control server” which lacks antecedent basis;
Claim 3 recites “the second device”, “the position of the smart watch”, the same second screens” which lacks antecedent basis;
Claim 4 recites “position acquisition module” which lacks antecedent basis;
Claim 5 recites “the second device”, “the orientation of the second screen” which lacks antecedent basis;
Claim 6 recites “the module for measuring of the orientation of the second screen”, “the accelerometer” which lacks antecedent basis;
Claim 7 recites “the communication interface”, “the module for measuring of the orientation of the second screen”, “the accelerometer”, “the module for acquiring the position of the smartwatch” which lacks antecedent basis;
Claim 8 recites “the first device” which lacks antecedent basis;
Claim 9 recites “the bracelet” which lacks antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first screen cooperating with a first display management device of said smartwatch”. It is unclear from the claim whether a smart watch cooperating with a first display management device or a first screen cooperating with a first display management device.

Claim 1 recites “a first screen cooperating with a first display management device of said smartwatch contributing to broadcasting information pertaining to functions provided by said smartwatch”. It is unclear from the claim whether a first screen contributing to broadcasting information pertaining to functions provided by the smart watch or a first display management device contributing to broadcasting information pertaining to functions provided by the smart watch.

Claim 1 recites “a second screen that is separate from the first screen  cooperating with a second display management device of the smartwatch”.
It is unclear from the claim whether a second screen cooperating with a second display management device or the first screen cooperating with a second display management device.

Claim 1 recites “a second screen that is separate from the first screen cooperating with a second display management device of the smartwatch contributing to broadcasting information concerning all or part of a visual message pertaining to a visual and/or audio animation …”. It is unclear from the claim whether a second screen contributing to broadcast information concerning all or part of a visual message pertaining to a visual and/or audio animation occurring within an environment or a second display management device contributing to broadcast information concerning all or part of a visual message pertaining to a visual and/or audio animation occurring within an environment.



Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency of independent claim 1.


Claim 10 recites “the second screen, which is separate from the first screen, cooperating with a second display management device of the smartwatch contributing to broadcasting information concerning all or part of said visual message pertaining to a visual and/or audio animation …”. It is unclear from the claim whether a second screen contributing to broadcast information concerning all or part of a visual message pertaining to a visual and/or audio animation occurring within an environment or a second display management device contributing to broadcast information concerning all or part of a visual message pertaining to a visual and/or audio animation occurring within an environment.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a module for acquiring the position of the smartwatch ….”  in claims 3, and 4;

“a module for acquiring the orientation of the smartwatch …” in claims 5, 6, and 7.
A review in the specification shows that for the element “a module for acquiring the position of the smartwatch ….” in claims 3, and 4, page 7 line 15-17 recites “a module 11 can implement:  - BluetoothTM low energy (BLE) type technology and in particular a so-called direction finding functionality of this technology, and/or - technology of the Ultra Wide Band (UWB) type” as the corresponding hardware support. Therefore, the element “a module for acquiring the position of the smartwatch ….” has the corresponding hardware support in specification.

A review in the specification shows that for the element “a module for acquiring the orientation of the smartwatch ….” in claims 5, 6, and 7, page 7 line 1-7 recites “module 12 comprises one or more inertial sensors of the accelerometer, miniature multi-axis rate sensor or gyroscope type such as multi-axis sensors manufactured using MEMS technology, capable of detecting angular speeds and linear accelerations along a plurality of axes associating accelerometers and/or gyroscopes” as the corresponding hardware support. Therefore, the element “a module for acquiring the orientation of the smartwatch ….” has the corresponding hardware support in specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 8-9 are rejected under AIA  35 U.S.C §103 as being unpatentable over Francis et al. (US 20150186092 A1, hereinafter Francis) in view of CHOI et al. (US 20160253142 A1, hereinafter CHOI) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa).

As to independent claim 1, Francis teaches a smartwatch (paragraph [0030], Particular embodiments described herein provide for a wearable electronic device, such as a bracelet, watch, wristband, armband) comprising a first screen of said smartwatch contributing to broadcasting information pertaining to functions provided by said smartwatch (paragraph [0081], As shown in FIG. 4G, wearable electronic device 10 includes first display screen 22 coupled to display portion 14, and display portion 14 coupled to strap portion 22; paragraph [0071], In the example shown in FIG. 4A, the default image includes a current date and time and a small number of icons; 14 is the first display screen, and displayed current date and time is the broadcasted information pertaining to functions of the watch) and a second screen that is separate from the first screen of the smartwatch (paragraph [0081], Wearable electronic device 10 of FIG. 4G also includes a second display portion 14', which may be configured in the same or similar manner as first display portion 14. Second display portion 14' may be coupled to (e.g., disposed within/on and/or supported by) strap portion 12; 14’ is the second screen) contributing to broadcasting information pertaining to all or part of said visual message pertaining to a visual and/or audio animation (paragraph [0073], the notification patterns could be distinguished by animation, in which points along the outline of the pattern are sequentially illuminated and then darkened (or dimmed) to create an appearance of movement along the outline).
	Francis does not teach:
a first screen cooperating with a first display management device, and a second screen cooperating with a second display management device;
a screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located, said information being transmitted from a display control server controlling the display management device of the smart watch.
	CHOI teaches:
a first screen cooperating with a first display management device, and a second screen cooperating with a second display management device (Fig. 5A, paragraph [0104], The electronic device 500 may be an electronic device including a wearable device, etc. such as a smart phone, a tablet, a smart watch, etc., and the external device 600 may be an electronic device such as a smart phone, a tablet, a television, and a monitor, etc. communicable with the electronic device 500; 500 is the first screen, and 600 is the second screen; paragraph [0113], the control unit 521 includes a display management unit 523 and a connection management unit 525; paragraph [0120], The display management unit 523 may control the first screen data according to the received control signal; 523 is the first display management device; paragraph [0121], the display management unit 523 may transmit first screen data to a first external device 600a through the connection management unit 525; 525 is for transmitting screen data to a second screen in the external device 600a, 525 is the second display management device).
Since Francis teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first screen cooperating with a first display management device, and a second screen cooperating with a second display management device, as taught by CHOI, as the prior arts are in the same application field of smartwatch display configuration, and CHOI further teaches the display management devices for different screens. By incorporating CHOI into Francis would improve the integrity of Francis’s system by allowing to perform communication with the electronic device 500 (CHOI, paragraph [0104]).
	Francis/CHOI does not teach:
a second screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located, said information being transmitted from a display control server controlling the display management device of the smart watch.
Raffa teaches:
a second screen cooperating with a display management device of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located (Fig. 1, the smartwatch 100 is the display management device, 110 is the screen, paragraph [0012], The peripheral display area 110 may provide location-based notifications, such as reminders, to do lists, schedules, etc. The location-based notifications of the peripheral display area 110 may also present shared content; The location-based notifications in display area 110 displays the broadcast information based on location which occurs within the user’s environment), said information being transmitted from a display control server controlling the display management device of the smart watch (Fig.1, paragraph [0017], the wearable device 100 offloads processing to the companion device 170 or the server 172 using the communication module 190; server 172 is the display control server for the wearable device 100).
Since Francis/CHOI teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located, said information being transmitted from a display control server controlling the display management device of the smart watch, as taught by Raffa, as the prior arts are in the same application field of smartwatch notification interface, and Raffa further teaches smartwatch location based notification interface. By incorporating Raffa into Francis/CHOI would improve the integrity of Francis/CHOI’s system by allowing location-based notifications (Raffa, paragraph [0012]).

As to dependent claim 2, the rejection of claim 1 is incorporated. CHOI teaches the smartwatch according to claim 1 wherein the second device comprises a communication interface dedicated to exchanging management data for the display of information pertaining to the visual message with the control server (Fig. 5A, paragraph [0113], the control unit 521 includes a display management unit 523 and a connection management unit 525; paragraph [0121], the display management unit 523 may transmit first screen data to a first external device 600a through the connection management unit 525; 525 is for transmitting screen data to a second screen in the external device 600a, 525 is the second device to transmit the visual message to the second screen 600a).


As to dependent claim 8, the rejection of claim 1 is incorporated. CHOI teaches the smartwatch according to claim 1, wherein the first device comprises a processing unit and an input interface (paragraph [0104], The electronic device 500 may be an electronic device including a wearable device, etc. such as a smart phone, a tablet, a smart watch, etc., and the external device 600 may be an electronic device such as a smart phone, a tablet, a television, and a monitor, etc. communicable with the electronic device 500; Fig. 6, paragraph [0106], the electronic device 500 according to an embodiment of the present invention includes a communication unit 511, an input unit 513, an audio processing unit 515, a display unit 517; the input unit 513 is the input interface, 515 is a processing unit).

As to dependent claim 9, the rejection of claim 1 is incorporated. Francis teaches the smartwatch according to claim 1, wherein the second screen is included in the bracelet of the smartwatch (FIG. 4G, paragraph [0081], Second display portion 14' may be coupled to (e.g., disposed within/on and/or supported by) strap portion 12).

Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over Francis et al. (US 20150186092 A1, hereinafter Francis) in view of CHOI et al. (US 20160253142 A1, hereinafter CHOI) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Oliaei et al. (US 20160090293 A1, hereinafter Oliaei).

As to dependent claim 3, the rejection of claim 1 is incorporated. CHOI teaches the smartwatch according to claim 1, with the second device (Fig. 5A, paragraph [0115], The connection management unit 525 may connect screen mirroring with at least one external device 600; 600 is the second screen; the second device 525 is the second management device).
	Francis/CHOI/Raffa does not teach:
the device comprises a module for acquiring the position of the smartwatch, said module being suitable for detecting other smartwatchs provided with the same screens which are arranged in the immediate environment thereof.  
Oliaei teaches:
the device comprises a module for acquiring the position of the smartwatch, said module being suitable for detecting other devices provided with the same screens which are arranged in the immediate environment thereof (paragraph [0040], system 100 can detect an object that itself is emitting an acoustic signal (e.g., ultrasound pulses). For example, a phone or wearable emitting ultrasound signals may come into close vicinity of another phone or wearable that may detect its presence; a wearable is a smartwatch; close vicinity of two devices makes one to be detected by another, two wearable devices have the same screens; the acoustic signal detection module could detect other similar device).
Since Francis/CHOI/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device comprises a module for acquiring the position of the smartwatch, said module being suitable for detecting other devices provided with the same screens which are arranged in the immediate environment thereof, as taught by Oliaei as the prior arts are in the same application field of smartwatch application, and Oliaei further teaches other smartwatch detection. By incorporating Oliaei into Francis/CHOI/Raffa would expand the utility of Francis/CHOI/Raffa’s system by allowing to activate a proximity detection process (Oliaei, paragraph [0040]).

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Francis et al. (US 20150186092 A1, hereinafter Francis) in view of CHOI et al. (US 20160253142 A1, hereinafter CHOI) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Wild et al. (US 20180303396 A1, hereinafter Wild).

As to dependent claim 4, the rejection of claim 1 is incorporated. Francis/CHOI/Raffa does not teach the smartwatch according to claim 1, wherein the position acquisition module implements: BluetoothTM low energy type technology and in particular a so-called direction-finding functionality of said technology, and/or Technology of the Ultra Wide Band type.
Wild teaches:
the position acquisition module implements: BluetoothTM low energy type technology and in particular a so-called direction finding functionality of said technology, and/or Technology of the Ultra Wide Band type (paragraph [0170],  Data can be obtained from smartphones, smart-watches or other wearable devices, tablets and computers, which can be measured by the accelerometer, gyroscope, altimeter, GPS, NFC (proximity to other devices, enhanced location specificity), Bluetooth (proximity to other devices, enhanced location specificity), Wi-Fi (proximity to other devices, enhanced location specificity)).
Since Francis/CHOI/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position acquisition module implements: BluetoothTM low energy type technology and in particular a so-called direction finding functionality of said technology, and/or Technology of the Ultra Wide Band type, as taught by Wild, as the prior arts are in the same application field of smartwatch application, and Wild further teaches other smartwatch detection. By incorporating Wild into Francis/CHOI/Raffa would expand the utility of Francis/CHOI/Raffa’s system by allowing to track the nearby presence of devices owned by other individuals (Wild, paragraph [0177]).

Claims 5-6 are rejected under AIA  35 U.S.C §103 as being unpatentable over Francis et al. (US 20150186092 A1, hereinafter Francis) in view of CHOI et al. (US 20160253142 A1, hereinafter CHOI) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Yilmaz et al. (US 20150160621 A1, hereinafter Yilmaz).

As to dependent claim 5, the rejection of claim 1 is incorporated. CHOI teaches the smartwatch according to claim 1, with the second device (Fig. 5A, paragraph [0115], The connection management unit 525 may connect screen mirroring with at least one external device 600; 600 is the second screen; the second device 525 is the second management device).
	Francis/CHOI/Raffa does not teach:
the device comprises a module for measuring the orientation of the screen.
Yilmaz teaches:
the device comprises a module for measuring the orientation of the screen (paragraph [0014], an accelerometer incorporated within smart watch 100 may detect an initial orientation of smart watch 100 such as the relative orientation shown in FIG. 1A (relative with respect to the user's eye)).
Since Francis/CHOI/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device comprises a module for measuring the orientation of the screen, as taught by Yilmaz, as the prior arts are in the same application field of smartwatch application, and Yilmaz further teaches a smartwatch orientation detection. By incorporating Yilmaz into Francis/CHOI/Raffa would expand the utility of Francis/CHOI/Raffa’s system by allowing to determine a new desired position to display the first information on smart watch (Yilmaz, paragraph [0014]).

As to dependent claim 6, the rejection of claim 1 is incorporated. CHOI teaches the smartwatch according to claim 1, with the second device (Fig. 5A, paragraph [0115], The connection management unit 525 may connect screen mirroring with at least one external device 600; 600 is the second screen; the second device 525 is the second management device).
	Francis/CHOI/Raffa does not teach:
the module for measuring the orientation of the screen comprises one or more inertial sensors of the accelerometer, miniature multi-axis rate sensor or gyroscope type such as multi-axis sensors manufactured using MEMS technology, capable of detecting angular speeds and linear accelerations along a plurality of axes associating accelerometers and/or gyroscopes. 
Yilmaz teaches:
the module for measuring the orientation of the screen comprises one or more inertial sensors of the accelerometer, miniature multi-axis rate sensor or gyroscope type such as multi-axis sensors manufactured using MEMS technology, capable of detecting angular speeds and linear accelerations along a plurality of axes associating accelerometers and/or gyroscopes (paragraph [0014], an accelerometer incorporated within smart watch 100 may detect an initial orientation of smart watch 100 such as the relative orientation shown in FIG. 1A (relative with respect to the user's eye); Based on that detected change in orientation by the accelerometer, smart watch 100 may determine stop displaying the first information at position 110 as shown in FIG. 1A, and begin displaying the first information at position 120 as shown in FIG. 1B).
Since Francis/CHOI/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Yilmaz, as the prior arts are in the same application field of smartwatch application, and Yilmaz further teaches a smartwatch orientation detection. By incorporating Yilmaz into Francis/CHOI/Raffa would expand the utility of Francis/CHOI/Raffa’s system by allowing to determine a new desired position to display the first information on smart watch (Yilmaz, paragraph [0014]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over Francis et al. (US 20150186092 A1, hereinafter Francis) in view of CHOI et al. (US 20160253142 A1, hereinafter CHOI) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) in view of Wild et al. (US 20180303396 A1, hereinafter Wild) and in view of Yilmaz et al. (US 20150160621 A1, hereinafter Yilmaz).

As to dependent claim 7, the rejection of claim 1 is incorporated. CHOI teaches the smartwatch according to claim 1, wherein the second device comprises a processing unit connected to the communication interface, and the second screen (Fig. 5A, paragraph [0115], The connection management unit 525 may connect screen mirroring with at least one external device 600; paragraph [0113], the control unit 521 includes a display management unit 523 and a connection management unit 525; paragraph [0121], the display management unit 523 may transmit first screen data to a first external device 600a through the connection management unit 525; 600 is the second screen; the second device 525 is a processing unit, 525 is connected to the communication interface 600).
	Francis/CHOI/Raffa does not teach:
the module for acquiring the position of the smartwatch and the module for measuring the orientation of the screen.
Wile teaches:
the module for acquiring the position of the smartwatch (paragraph [0170], Data can be obtained from smartphones, smart-watches or other wearable devices, tablets and computers, which can be measured by the accelerometer, gyroscope, altimeter, GPS, NFC (proximity to other devices, enhanced location specificity), Bluetooth (proximity to other devices, enhanced location specificity), Wi-Fi (proximity to other devices, enhanced location specificity)).
Since Francis/CHOI/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the module for acquiring the position of the smartwatch, as taught by Wild, as the prior arts are in the same application field of smartwatch application, and Wild further teaches watch position detection. By incorporating Wild into Francis/CHOI/Raffa would expand the utility of Francis/CHOI/Raffa’s system by allowing to track the nearby presence of devices owned by other individuals (Wild, paragraph [0177]).
Francis/CHOI/Raffa/Wild does not teach:
the module for measuring the orientation of the screen.
Yilmaz teaches:
the module for measuring the orientation of the screen (paragraph [0014], an accelerometer incorporated within smart watch 100 may detect an initial orientation of smart watch 100 such as the relative orientation shown in FIG. 1A (relative with respect to the user's eye)).
Since Francis/CHOI/Raffa/Wild teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the module for measuring the orientation of the screen, as taught by Yilmaz, as the prior arts are in the same application field of smartwatch application, and Yilmaz further teaches a smartwatch orientation detection. By incorporating Yilmaz into Francis/CHOI/Raffa/Wild would expand the utility of Francis/CHOI/Raffa/Wild’s system by allowing to determine a new desired position to display the first information on smart watch (Yilmaz, paragraph [0014]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over Francis et al. (US 20150186092 A1, hereinafter Francis) in view of CHOI et al. (US 20160253142 A1, hereinafter CHOI) in view of Raffa et al. (US 20150185874 A1, hereinafter Raffa) and in view of Ni et al. (US 20160147713 A1, hereinafter Ni) .

As to dependent claim 10, Francis teaches a system (paragraph [0030], Particular embodiments described herein provide for a wearable electronic device, such as a bracelet, watch, wristband, armband) the system being configured to produce a display of a visual message on a display interface formed by a second screen (paragraph [0081], Wearable electronic device 10 of FIG. 4G also includes a second display portion 14', which may be configured in the same or similar manner as first display portion 14. Second display portion 14' may be coupled to (e.g., disposed within/on and/or supported by) strap portion 12, the second display management device is the electronic parts for display the second screen 14’), a smartwatch of said system comprising first and second screen (paragraph [0081], As shown in FIG. 4G, wearable electronic device 10 includes first display screen 22 coupled to display portion 14, and display portion 14 coupled to strap portion 22; paragraph [0071], In the example shown in FIG. 4A, the default image includes a current date and time and a small number of icons; 14 is the first display screen, and displayed current date and time is the broadcasted information pertaining to functions of the watch, the first display management device is the electronic parts for display the first screen 14), the first screen of the smartwatch to broadcast information pertaining to functions provided by said smartwatch  (paragraph [0081], As shown in FIG. 4G, wearable electronic device 10 includes first display screen 22 coupled to display portion 14, and display portion 14 coupled to strap portion 22; paragraph [0071], In the example shown in FIG. 4A, the default image includes a current date and time and a small number of icons; 14 is the first display screen, and displayed current date and time is the broadcasted information pertaining to functions of the watch, the first display management device is the electronic parts for display the first screen 14) and the second screen, which is separate from the first screen, of the smartwatch (paragraph [0081], Wearable electronic device 10 of FIG. 4G also includes a second display portion 14', which may be configured in the same or similar manner as first display portion 14. Second display portion 14' may be coupled to (e.g., disposed within/on and/or supported by) strap portion 12, the second display management device is the electronic parts for display the second screen 14’) to broadcast information pertaining to all or part of said visual message pertaining to a visual and/or audio animation (paragraph [0073], the notification patterns could be distinguished by animation, in which points along the outline of the pattern are sequentially illuminated and then darkened (or dimmed) to create an appearance of movement along the outline).
	Francis does not teach:
	a first screen cooperating with a first display management device, and a second screen cooperating with a second display management device,
a system for managing a plurality of smartwatches, the system being configured to produce a display of a visual message on a display interface formed by said second screens of said plurality of smartwatches, each smartwatch of said system comprising first screen, and
a screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located, said information being transmitted from a display control server controlling the display management device of the smart watch.
CHOI teaches:
a first screen cooperating with a first display management device, and a second screen cooperating with a second display management device (Fig. 5A, paragraph [0104], The electronic device 500 may be an electronic device including a wearable device, etc. such as a smart phone, a tablet, a smart watch, etc., and the external device 600 may be an electronic device such as a smart phone, a tablet, a television, and a monitor, etc. communicable with the electronic device 500; 500 is the first screen, and 600 is the second screen; paragraph [0113], the control unit 521 includes a display management unit 523 and a connection management unit 525; paragraph [0120], The display management unit 523 may control the first screen data according to the received control signal; 523 is the first display management device; paragraph [0121], the display management unit 523 may transmit first screen data to a first external device 600a through the connection management unit 525; 525 is for transmitting screen data to a second screen in the external device 600a, 525 is the second display management device).
Since Francis teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first screen cooperating with a first display management device, and a second screen cooperating with a second display management device, as taught by CHOI, as the prior arts are in the same application field of smartwatch display configuration, and CHOI further teaches the display management devices for different screens. By incorporating CHOI into Francis would improve the integrity of Francis’s system by allowing to perform communication with the electronic device 500 (CHOI, paragraph [0104]).
	Francis/CHOI does not teach:
a system for managing a plurality of smartwatches, the system being configured to produce a display of a visual message on a display interface formed by said second screens of said plurality of smartwatches, each smartwatch of said system comprising first screen, and
a second screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located, said information being transmitted from a display control server controlling the display management device of the smart watch.
	Raffa teaches:
a second screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located (Fig. 1, the smartwatch 100 is the display management device, 110 is the screen, paragraph [0012], The peripheral display area 110 may provide location-based notifications, such as reminders, to do lists, schedules, etc. The location-based notifications of the peripheral display area 110 may also present shared content; The location-based notifications in display area 110 displays the broadcast information based on location), said information being transmitted from a display control server controlling the display management device of the smart watch (Fig.1, paragraph [0017], the wearable device 100 offloads processing to the companion device 170 or the server 172 using the communication module 190; 172 server is the display control server).
Since Francis/CHOI teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second screen of the smartwatch contributing to broadcasting information concerning a visual message occurring within an environment in which wherein said smartwatch is located, said information being transmitted from a display control server controlling the display management device of the smart watch, as taught by Raffa, as the prior arts are in the same application field of smartwatch notification interface, and Raffa further teaches smartwatch location based notification interface. By incorporating Raffa into Francis/CHOI would improve the integrity of Francis/CHOI’s system by allowing location-based notifications (Raffa, paragraph [0012]).
Francis/CHOI/Raffa does not teach:
a system for managing a plurality of smartwatches, the system being configured to produce a display of a visual message on a display interface formed by said second screens of said plurality of smartwatches, each smartwatch of said system comprising first screen.
Ni teaches:
a system for managing a plurality of smartwatches (Fig. 1, paragraph [0034], a notification 180 received for display at the client device 112 such as a smartphone can be transmitted to a second client device 114 such as a smartwatch via, for example, a Bluetooth network), the system being configured to produce a display of a visual message on a display interface formed by said second screens of said plurality of smartwatches, each smartwatch of said system comprising first screen (Fig. 1, paragraph [0035], notifications formatted for display on smartwatches comprise an image and a brief message comprising a number of words positioned within the image; paragraph [0038], the notification generation module 104 is configured to generate notifications 180, 182 for smartwatches based for example, on their content categories so that the images and text within the notifications are clearly visible to a user thereby improving the user experience with smartwatches; two different smartwatch displays the messages on screen 122 and 120).
Since Francis/CHOI/Raffa teaches a smartwatch system with two display screens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a system for managing a plurality of smartwatches, the system being configured to produce a display of a visual message on a display interface formed by said second screens of said plurality of smartwatches, each smartwatch of said system comprising first screen, as taught by Ni, as the prior arts are in the same application field of smartwatch application, and Ni further teaches multi smartwatches managing system. By incorporating Ni into Francis/CHOI/Raffa would expand the utility of Francis/CHOI/Raffa’s system by allowing the images and text within the notifications are clearly visible to a user thereby improving the user experience with smartwatches (Ni, paragraph [0038]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143